DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a deflection assembly” in claims 1, 20, and all dependent claims thereof;
“an input member” in claims 1, 20, and all dependent claims thereof;
“a driving body” in claims 1, and all dependent claims thereof
“a translating assembly” in claims 1, 20, and all dependent claims thereof;
“a load limiting assembly” in claims 1, 19, 20, and all dependent claims thereof;
“resilient member” in claims 1, 19, and all dependent claims thereof;
“engagement member” in claim 5, and all dependent claims thereof;
“a biasing member” in claims 7 and all dependent claims thereof;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, the claim limitation “...a resilient member interposed between the rotatable knob and the deflection assembly” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In fig. 6, 7 and 13 of the current specification discloses the deflection assembly (see 200 in fig. 6 and 7).  From the figures, it seems that the resilient member is part of the deflection assembly, therefore, the resilient member interposed between the rotatable knob and the deflection assembly is new matter. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu (US 2014/0324015), in view of Esguerra et al. (US 2012/0172703).

Regarding claim 1, Romoscanu discloses a control handles for catheters.  Romoscanu shows an apparatus (see abstract; see fig. 1), comprising: a handle (see fig. 1 and 20A; par. [0063], [0089], [0099]); a catheter extending distally from the handle (see 22 fig. 1 and fig. 9A-C), a proximal portion of the catheter defining a longitudinal axis (see 22 fig. 1 and 9A-C); an end effector extending distally from the catheter (see 34 in fig. 1 , par. [0046] ); a deflection assembly (See fig. 9A-C; par. [0047], [0062]), the deflection assembly being configured to deflect the end effector away from the longitudinal axis (See fig. 9A-C; par. [0047], [0062]), the deflection assembly comprising an input member associated with the handle (see fig. 9A-C, 10 and 20A), the input member comprising a driving body configured to actuate relative to the handle (see par. [0062]), and a translating assembly coupled to the end effector (see par. [0047], [0062], [0090]), the driving body being configured to actuate relative to the handle to thereby drive the translating assembly to deflect the end effector away from the longitudinal axis (see par. [0047], [0062], [0090]; fig. 9A-C and 21A-B); a load limiting assembly comprising a resilient member interposed between the input member (see fig. 19A and 19BB; par. [0086]) and the translating assembly (see fig. 19A and 19BB; par. [0086]), wherein the load limiting assembly is configured to decouple the input member from the translating assembly at a predetermined load generated by the driving body against the resilient member attempting to drive the translating assembly such that the input member is inhibited from driving the translating assembly when the input member is decoupled by the load limiting assembly (see fig. 19A and 19BB; par. [0086]).
Furthermore,  Romoscanu shows that the end effector can be fitted with an ablation head coupled to an energy source (see par. [0050]), fails to explicitly state the end effector including at least one electrode. 
Esguerra discloses a cather with single axial sensors.  Esguerra teaches end effector including at least one electrode (see par. [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized having the end effector including at least one electrode in the invention of Romoscanu, as taught by Esguerra, to be able to stimulate and map electrical activity in the heart and to ablate sites of aberrant electrical activity. 

Regarding claim 2, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows that the deflection assembly further comprising a rotating drive interposed between the input member and the translating assembly (see fig. 9, 10, 19 and 21A-B).
Regarding claim 3, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows wherein the translating assembly comprising a pair of push-pull cables (see fig. 6A, 7, 8 and 20A-B) the rotating drive being configured to drive the pair of push-pull cables in opposing directions simultaneously (see fig. 6A, 7, 8. 20A-B and 21A-B).
Regarding claim 4, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows that the loading assembly being interposed between the rotating driver and the input member (see fig. 19A and 19BB; par. [0086]) 
Regarding claim 5, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows that the load limiting assembly comprising at least one engagement member configured to transition between an engaged configuration (see fig. 19A and 19BB; par. [[0084]-0086]) and a disengaged configuration (see fig. 19A and 19BB; par. [0086]), the load assembly being configured to decouple the input member from the translating assembly in the disengaged configuration (see fig. 19A and 19BB; par. [0086]).
Regarding claim 6, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows the at least one engagement member comprising at least one sphere at least one sphere (see fig. 19A and 19BB; par. [0084]-[0086]).
Regarding claim 7, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows that the resilient member being configured to bias the at least one engagement member into engaged configuration (see fig. 19A and 19BB; par. [0084]-[0086]).
Regarding claim 8, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows that the resilient member comprising a wave spring  (see fig. 19A and 19BB; par. [0084]-[0086]).
Regarding claim  10, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows that the resilient member comprising a spring  (see fig. 19A and 19BB; par. [0084]-[0086]).

Regarding claim 11, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows input member configured to rotate relative to the handle about a drive axis (see fig. 9, 10, 19 and 21A-B ) and Esguerra also teaches wherein the input member comprising a knob configured to rotate relative to the handle about a drive axis (see 75 in fig. 1).
Regarding claim 12, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows the drive axis being perpendicular with the longitudinal axis (see fig. 9, 10, 19 and 21A-B); and Esguerra also teaches wherein the drive axis being perpendicular with the longitudinal axis (see fig. 1).
Regarding claim 13, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the at least one electrode being configured to emit RF energy (see par. [0053]). 
Regarding claim 14, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the at least one electrode being configured to perform electrophysiology mapping (see abstract; par. [0119], [0121]). 
Regarding claim 15, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Romoscanu shows irrigation flow (see par. [0046]) and  Esguerra also teaches wherein the end effector being configured to emit irrigation fluid (see par. [0064).
Regarding claim 16, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the end effector comprising a position sensors (see par. [0065]).
Regarding claim 19, Romoscanu discloses a control handles for catheters.  Romoscanu  shows a flexible catheter assembly (see 22 in fig. 1) comprising a proximal portion (see proximal portion of catheter 22 in fig. 1 and 9A-C) and a distal portion (see distal end of catheter 22 in fig. 1 and 9A-C), the proximal portion defining a longitudinal axis (see fig. 1 and 9A-C); an end effector extending attached to the distal portion of the flexible catheter assembly (see 34 in fig. 1 , par. [0046]); a deflection assembly (See fig. 9A-C; par. [0047], [0062]), the deflection assembly comprising a pull wire (see fig. 6A, 7, 8 and 20A-B) being configured to deflect the end effector away from the longitudinal axis (see fig. 6A, 7, 8 and 20A-B), a rotatable knob configured to drive the deflection assembly (see fig. see fig. 9A-C, 10 and 20A), and a load limiting assembly comprising a resilient member interposed between the rotatable knob  (see fig. 19A and 19BB; par. [0086]) and the deflection assembly (see fig. 19A and 19BB; par. [0086]), the load limiting assembly being configured to decouple the deflection assembly (see fig. 19A and 19BB; par. [0086]), at a predetermined load acting on the resilient member (see fig. 19A and 19BB; par. [0086]), to thereby prevent the deflection assembly from further deflecting the end effector away from the longitudinal axis (see fig. 19A and 19BB; par. [0086]).
Furthermore,  Romoscanu shows that the end effector can be fitted with an ablation head coupled to an energy source (see par. [0050]), fails to explicitly state the end effector including at least one electrode. 
Esguerra discloses a cather with single axial sensors.  Esguerra teaches end effector including at least one electrode (see par. [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized having the end effector including at least one electrode in the invention of Romoscanu, as taught by Esguerra, to be able to stimulate and map electrical activity in the heart and to ablate sites of aberrant electrical activity. 
Regarding claim 20, Romoscanu discloses a control handles for catheters.  Romoscanu shows an apparatus (see abstract; see fig. 1), comprising: a handle (see fig. 1 and 20A; par. [0063], [0089], [0099]); a flexible catheter extending distally from the handle (see 22 fig. 1 and fig. 9A-C), a proximal portion of the catheter defining a longitudinal axis (see 22 fig. 1 and 9A-C); an end effector extending distally from the catheter (see 34 in fig. 1 , par. [0046] ); a deflection assembly (See fig. 9A-C; par. [0047], [0062]), the deflection assembly being configured to deflect the end effector away from the longitudinal axis (See fig. 9A-C; par. [0047], [0062]), the deflection assembly comprising an input member associated with the handle (see fig. 9A-C, 10 and 20A), and a translating assembly coupled to the end effector (see par. [0047], [0062], [0090]), the input member configured to drive the translating assembly to deflect the end effector way from the longitudinal axis (see par. [0047], [0062], [0090]; fig. 9A-C and 21A-B); a load limiting assembly comprising a biasing member (see fig. 19A and 19BB; par. [0086]) comprising a spring (see fig. 19A and 19BB; par. [0084-[0086]) interposed between the input member (see fig. 19A and 19BB; par. [0086]) and the translating assembly (see fig. 19A and 19BB; par. [0086]), the load limiting assembly being configured to transition between an engaged configuration (see fig. 19A and 19BB; par. [0086]) and a disengaged configuration (see fig. 19A and 19BB; par. [0086]), the load assembly being configured to decouple the input member from the translating assembly at a predetermined load acting on the biasing member such that the input member is inhibited from driving the translating assembly in the disengaged configuration (see fig. 19A and 19BB; par. [0086]), the load limiting assembly being configured to permit the input member to drive the translating assembly in the engaged configuration (see fig. 19A and 19BB; par. [0086]), the biasing member biasing the load limiting assembly toward the engaged configuration (see fig. 19A and 19BB; par. [0086]).
Furthermore,  Romoscanu shows that the end effector can be fitted with an ablation head coupled to an energy source (see par. [0050]), fails to explicitly state the end effector including at least one electrode. 
Esguerra discloses a cather with single axial sensors.  Esguerra teaches end effector including at least one electrode (see par. [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized having the end effector including at least one electrode in the invention of Romoscanu, as taught by Esguerra, to be able to stimulate and map electrical activity in the heart and to ablate sites of aberrant electrical activity. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu (US 2014/0324015), in view of Esguerra et al. (US 2012/0172703) as applied to claim 1, 5 and 7 above, and further in view of Ikeda et al. (US 2004/0193015; hereinafter Ikeda).
Regarding claim 9, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state an elastomeric O-ring. 
Ikeda discloses a electric bending endoscope.  Ikeda teaches an elastomeric O-ring (see par. [0211], [0212]).
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using an elastomeric O-ring in the invention of Romoscanu and Esguerra, as taught by Ikeda, to provide cost effective biasing element which provide the same end result of decoupling the controller from the end effector.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Romoscanu (US 2014/0324015), in view of Esguerra et al. (US 2012/0172703) as applied to claim 1 above, and further in view of Worrell et al. (US 2015/0320437; hereinafter Worrell).
Regarding claims 17-18, Romoscanu and Esguerra disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a first body associated with the input member (see par. [0047], [0062], [0090]; fig. 5, 8, 20 and 21) and a second body associated with the translating assembly (see par. [0047], [0062], [0090]; fig. 5, 8, 20 and 21); and disengages when the load limiting assembly is decoupling the input member from the translating assembly (see fig. 19A and 19BB; par. [0086]), but fails to explicitly state the first body and the second body configured to slip. 
Worrell discloses a method of operating an articulating ultrasonic surgical instrument.  Worrell teaches a slip mechanism and retention collar (see par. [0585], [0633], [0650]-[0658), [0576], [0585]).
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using aa slip mechanism and retention collar in the invention of Romoscanu and Esguerra, as taught by Worrell, to provide efficient and effective way of disengaging the end effector of the catheter. 


Response to Arguments
The previous objection to claim 1 has been withdrawn in view of Applicant’s amendments to claim 1. 
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  The examiner has provided new prior art Romoscanu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793